Citation Nr: 0324735	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-08 572	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for residuals of a phrenic nerve injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1948 to 
June 1952.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C. § 1151 for a diaphragm disorder.  

The veteran testified at a Board videoconference hearing in 
November 2002.  

In May 2003, the Board undertook additional development of 
the evidence under 38 C.F.R. § 19.9(a)(2).  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development obtained by the Board included the report of 
a June 2003 VA examination.  This report has not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.   
Additionally, the Board notes that at the end of the June 
2003 report, the examiner indicated that a pulmonary function 
report by the lab specialist was attached.  Review of the 
record, however, does not show that any such report is on 
file.  Accordingly, the Board now has no recourse but to 
REMAND the case to the RO for the following:

1.  The RO should ask the veteran to 
identify all medical care providers who 
have examined him or treated him for the 
claimed residuals of a phrenic nerve 
injury, then take efforts to obtain any 
pertinent records outstanding.  
Specifically noted in this regard is the 
pulmonary function report noted in the 
June 2003 VA examination report.   

2.  The RO should ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), and implementing regulations is 
completed.  In particular, the RO should 
ensure that the veteran is advised of 
what he needs to establish entitlement to 
the benefits sought, what the evidence 
(specifically including the development 
obtained by the Board) shows, and of his 
and VA's respective responsibilities in 
claims development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

3.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the Statement of the 
Case (SOC) in October 2002.  If the 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
SOC and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claim, in 
keeping with the above-cited precedent decisions of the Court 
and the Federal Circuit.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



